997 So.2d 1242 (2008)
Herbert Lee FLEMING, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2588.
District Court of Appeal of Florida, Third District.
December 31, 2008.
Ronald S. Guralnick, Miami, for appellant.
Bill McCollum, Attorney General, for appellee.
Before CORTIÑAS and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Hines v. State, 906 So.2d 1137, 1138 (Fla. 3d DCA 2005) (affirming denial of postconviction relief where review of the record revealed defendant agreed during plea colloquy to credit for time served from certain date); see also Fla. R.App. P. 9.141(b)(2)(C) (providing that oral argument is not required in appeal of a summary denial of a Florida Rule of Criminal Procedure 3.800(a) motion).